Citation Nr: 0324820	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  01-01 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder, to include visual acuity loss.

2.  Entitlement to service connection for burn scars of both 
arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from May 1961 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  

2.  None of the veteran's service medicals show treatment for 
an eye disorder, to include visual acuity loss, or burn scars 
of the arms.  

3.  The record shows that the veteran sustained injuries to 
his eyes and arms in a work-related chemical accident in 
1977.  

4.  The veteran's statements concerning the cause of his eye 
disorder and burn scars of the arms are not credible.






CONCLUSIONS OF LAW

1.  A bilateral eye disorder, to include visual acuity loss, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).

2.  Burn scars of both arms were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from a bilateral eye 
disorder, to include visual acuity loss, as well a burn scar 
of both arms as a result of an accidental grenade explosion 
in service.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of the 
Board's decision.

I.  Veterans Claims Assistance Act 

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  The RO has obtained the veteran's 
service medical and personnel records; records from The 
University of Texas Medical Branch; records from Loma Linda 
University Medical Center; records associated with a workers' 
compensation claim; two VA Forms 21-526; records from Inland 
Eye Institute; a letter from Union Carbide Corporation; 
Social Security Administration records; a letter from K.D.B., 
O.D.; numerous lay statements from the veteran, friends and 
family members; and transcripts of hearings held in February 
2001 and April 2003.  At his April 2003 hearing, the veteran 
testified that he received treatment for the disabilities at 
issue at the John Sealy Hospital shortly after his separation 
from active duty.  However, the veteran's representative 
stated that those treatment records were no longer available.  
See VCAA at 2097-98 (stating that the efforts to obtain 
outstanding relevant records shall continue until the records 
are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.)  Based on the RO's development, 
there does not appear to be any outstanding medical records 
that are relevant to this appeal.  

In addition, the veteran has been notified of the information 
and evidence required to substantiate his claims by means of 
the discussions in the rating decision of April 2000, the 
statement of the case issued in November 2000, and 
supplemental statements of the case issued in January 2001 
and May 2002.  A November 2002 letter by the RO also notified 
the veteran of the VCAA and explained that VA would make 
reasonable efforts to help him get evidence, such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  It thus appears that 
the veteran was notified of the evidence, if any, he was 
expected to obtain and the evidence, if any, that VA would 
obtain or request for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002);. 38 U.S.C.A.§ 5103.  

As a result of the development that has been attempted and 
completed, there is no reasonable possibility that further 
assistance will aid in substantiating the claims.  As such, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claims at the present time is 
appropriate.

II.  Discussion

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered or disease contracted during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported by the record, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214 (Certificate of Release or Discharge 
from Active Duty) or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  In addition, service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.

A.  Factual Background

The veteran contends he was injured in 1963 when a grenade 
accidentally went off in the mess hall at Mac Dill Air Force 
Base in Florida.  The veteran alleges that he was in combat 
training at that base in response to the "Cuban-Russian 
missile crisis".  He claims that a Marine Sergeant threw a 
live grenade into the mess hall, which resulted in injuries 
to his eyes and arms.  In particular, he claims that he lost 
his right eye, became 60 percent blind in his left eye, and 
sustained burns over 30 percent of his arms.  

Service medical records are negative for any incident 
involving a grenade explosion.  These records are also 
negative for complaint, treatment, or diagnoses of a disease 
or injury involving either eye, as well as burn scars of the 
arms.  The veteran was seen in January 1964 after hitting his 
head on a clipper while doing KP duty.  There was no 
concussion and no ecchymosis or swelling.  Pupils were equal 
and reactive.  The separation examination in December 1963 
showed normal clinical evaluation of the eyes and skin, 
except for a 21/2 inch scar on the left elbow region.  The 
veteran's visual acuity was 20/20 bilaterally.  Field of 
vision and intraocular tension were normal.  

Service personnel records indicate that the veteran's 
military occupational specialty was that of administrative 
specialist.  He received a disciplinary punishment on 
November 18, 1963, at Cannon Air Force Base, New Mexico.  
Records show that he was stationed at Lackland Air Force Base 
in San Antonio, Texas and Cannon Air Force Base, New Mexico.  
No records indicate that he was sent to Florida for combat 
training during the Cuban missile crisis.  The veteran was 
discharged in December 1963 as an unsuitable Airman due to 
having numerous letters of indebtedness concerning his 
financial affairs, making a false official statement, failing 
to report to his place of duty at the time prescribed, 
unsatisfactory duty performance during his last four months, 
and making several false statements to his commander and 
other supervisors.  

An official copy of the veteran's DD 214 notes that the 
veteran had received no wounds as a result of action with 
enemy forces.  There are also no decorations, medals, badges, 
commendations, citations, and campaign ribbons awarded or 
authorized and no service schools or colleges noted.  The DD 
214 notes that the veteran had 15 days of foreign and/or sea 
service.  It notes that the veteran did not have government 
life insurance in force.  It was noted that the veteran was 
discharged under Sec B, AFR 39-16.  Finally, the veteran's 
character of service was under honorable conditions, noting 
in the remarks section that a general discharge certificate 
would be issued.  

In July 2000, the veteran submitted a photocopy of his DD 
214.  It is evident from this document that the veteran 
altered the original document.  For example, the copy lists 
"Lost Vision in Right Eye/3rd degree Bruns [sic] on L&R Arm.  
Cuban & Russian" in the area for wounds received as a result 
of action with enemy forces.  It also notes that the veteran 
had one year, three months, and 15 days of foreign and/or sea 
service, and that he had government life insurance in force.  
The character of service was also changed from "under 
honorable conditions" to "honorable".  In the remarks 
section it was noted that an honorable discharge certificate 
would be issued.  The altered portions, which were typed and 
handwritten, were poorly done.  The veteran also submitted 
other copies of his DD Form 214 with variations, one of which 
includes a seal at the bottom of the document indicating that 
it was certified as a true copy.  Another copy listed wounds 
as "Lost of vision, R. eye/3rd degree burns L&R arms, McDill 
AFB 11/11/1963".  Above that annotation is "(CCubans & 
Russian Crisis)."

A February 1979 letter from The University of Texas Medical 
Branch Galveston, Texas indicates that in September 1977 the 
veteran sustained massive burns in an explosion of vinyl 
chloride and was rushed to the Burn Center.  The veteran 
reported that he sustained burn injuries and damage to his 
eyes when a grenade exploded in service in 1963.  It was 
noted that the veteran was burned on his back and right leg 
only.  A September 1979 operative record from Loma Linda 
University Medical Center indicates that the veteran 
underwent a medical tarsorrhaphy of the right eye.  Records 
associated with a workers' compensation claim show that the 
veteran's claim was settled with Union Carbide as a result of 
the accident in September 1977.

In June 1980, the veteran filed a claim for nonservice-
connected pension benefits, wherein he reported a history of 
chemical burns over 75 percent of his body in a September 
1977 explosion at Union Carbide Chemical Co.  In June 1995, 
the veteran attempted to reopen his claim for nonservice-
connected pension benefits, at which time he reported burns 
over 85 percent of his body and no vision in his right eye as 
a result of the September 1977 accident at Union Carbide 
Chemical Co.  

A November 1982 hospital record from Loma Linda University 
Medical Center indicated that the veteran received a vinyl 
chloride burn over most of his body, including his right eye, 
and that he had undergone several surgeries on his right eye 
since that time.  It also was noted that the veteran 
sustained multiple burns over his chest and abdomen.  The 
hospital report also included the veteran's history of burns 
caused by a grenade in 1963.

A December 1994 letter from the Inland Eye Institute 
indicates that the veteran had a history of multiple ocular 
surgeries.  Both eyes had undergone cataract extraction in 
1978, followed by three separate corneal transplants on the 
right side, with peripheral corneal vascularization on the 
left.  The physician explained that the veteran's main 
problem was lagophthalmos with dry eye as a result of the 
previous chemical injury.

A September 1995 letter from Union Carbide Corporation 
indicates that the veteran was employed from April 1976 to 
September 1977, and that his employment was terminated due to 
total and permanent disability.  Social Security 
Administration records also includes an October 1999 document 
in which the veteran reported that he had sustained burns 
over 85 percent of his body, that he was blind in his left 
eye, and had had only 20/80 vision in his right eye as a 
result of a  chemical explosion in 1977 at the Union Carbide 
Chemical Company.

In a September 2000 letter, K.B., O.D., indicated that he had 
been treating the veteran for decreased visual acuity since 
August 1996.  Dr. K.B. indicated that the veteran's aided 
visual acuity was 20/70 in the left eye with only light 
perception in the right eye.  Dr. K.B. attributed the 
veteran's loss of vision to a hand grenade explosion many 
years before.  

At his February 2001 RO hearing, the veteran testified that 
he had received combat training at Mac Dill Air Force Base in 
Florida from a Marine Sergeant who was "always throwing live 
grenades around."  The veteran indicated that on November 
11, 1963, the Sergeant exploded a grenade in front of the 
"chow hall", which resulted in trees falling down, the 
Sergeant losing part of his leg and arm, and blood flowing 
from the veteran's face.   The veteran indicated that he was 
hospitalized for two days.  He explained that he was only on 
temporary duty in Florida and was sent back to Cannon Air 
Force Base, where he was hospitalized until he was 
discharged.  

The veteran also submitted numerous lay statements from 
friends, family members, and a VA social worker, all of whom 
indicated that the veteran was injured during service due to 
a hand grenade explosion, which resulted in burns and 
blindness.  However, there is no indication that any of these 
individuals witnessed the incident, and no mention of the 
chemical explosion at the Union Carbide plant.

At his April 2003 Travel Board hearing, the veteran testified 
that he had participated in hand-to-hand combat training at 
Mac Dill Air Force Base in November 1963 at the time of the 
Cuban crisis.  The veteran indicated that a grenade 
accidentally went off approximately 25 to 30 years from where 
he was standing after someone substituted a live grenade for 
a dummy grenade.  He said he was knocked unconscious and was 
hospitalized for six to seven days for burns on his eyes and 
arms.  He indicated that he then returned to Cannon Air Force 
Base in New Mexico where he remained hospitalized for 
approximately 60 days.  He indicated that he was not 
discharged because of his injuries but because he was needed 
at home.  He stated that he was separated under a hardship 
discharge honorably.  He indicated that he was treated at the 
John Sealy Hospital for his service injuries shortly after 
his separation from active duty; however, his representative 
indicated that these records were no longer available.  

B. Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for a 
bilateral eye disorder, to include visual acuity loss, as 
well as burn scars of both arms.  After reviewing the 
evidence, the Board is troubled by the inconsistencies in the 
record, including the service medical records which fail to 
show treatment for injuries caused by a grenade, the altered 
copies of the veteran's DD Form 214, and the evidence which 
demonstrates that the injuries at issue occurred as a result 
of a work-related accident in 1977, over ten years after the 
veteran's separation from active duty.  

First, the Board notes that if the veteran had sustained 
injuries to his eyes and arms as a result of a grenade 
explosion in service, as he alleges, such injuries would be 
documented in his service medical records, particularly since 
the veteran claims that he was hospitalized for approximately 
60 days.  However, none of his service medical records show 
treatment for injuries to either eye or either arm as a 
result of an explosion.  In fact, the veteran's visual acuity 
was 20/20 in both eyes at the time of his separation 
examination.  The Board also points out that the veteran 
received a disciplinary punishment on November 18, 1963, at 
Cannon Air Force Base, New Mexico, the time he claims to have 
been hospitalized for injuries related to a grenade 
explosion.

Second, although the veteran's original DD 214 does not 
reflect that he received any wounds as a result of action 
with enemy forces, copies of this official document submitted 
by the veteran note that he sustained injuries during combat 
which resulted in "Lost Vision in Right Eye/3rd degree Bruns 
[sic]  on L&R Arm..."  A comparison between the original DD 
214 and copies submitted by the veteran show other 
inconsistencies, which can only lead one to conclude that 
this official document was altered.  For example, one altered 
copy notes that the veteran had one year, three months, and 
15 days of foreign and/or sea service; that he had government 
life insurance in force; and that the character of his 
discharge was "honorable".  Another copy lists wounds as 
"Lost of vision, R. eye/3rd degree burns L&R arms, McDill AFB 
11/11/1963".   The Board emphasizes that these facts 
contradict information listed in his original DD Form 214.  
There is also no evidence that the veteran engaged in combat 
with an enemy force.  Indeed, the veteran himself alleges 
that the injuries occurred as a result of an accidental 
explosion rather than during combat.  

Finally, the evidence of record indicates that the injuries 
at issue resulted from a work-related accident in 1977, in 
which the veteran filed a claim for workers' compensation 
benefits.  Records from several medical facilities, the 
Social Security Administration, and the Union Carbide 
Corporation all show that the veteran received massive burns 
over most of his body as a result of a 1977 work-related 
chemical accident.  These burns also resulted in a severe 
decrease in visual acuity.  Moreover, in two unrelated claims 
for VA pension benefits, the veteran himself admitted that 
the injuries to his eyes and arms resulted from the 1977 
work-related accident. 

From all this, only one inference can be made.  The veteran's 
injuries to his eyes and arms were not incurred in service 
but resulted from a work-related, industrial accident in 
1977.  In light of the above, the Board finds that the 
veteran's statements in support of his claim are not 
credible.  Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992) 
(holding that the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.)  The Board also places no 
probative value on the lay statements submitted by the 
veteran's friends and family members in support of his claim.  
None of these individuals claimed to have been present during 
the alleged grenade explosion in service, and none of these 
individuals mentioned the chemical explosion at the Union 
Carbide plant.  In any event, lay persons are not competent 
to render medical opinions concerning the cause or etiology 
of a current disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991); see also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  

The Board notes that several medical professionals recorded 
the veteran's history of an eye disorder and burn scars 
dating back to a grenade explosion in service.  However, it 
does not appear that any of these individuals reviewed the 
record, particularly the veteran's service medical records 
and records associated with his 1977 work-related accident.  
Therefore, these records are of little probative value.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a bilateral eye disorder, to include visual 
acuity loss, and for burn scars of the arms.  Accordingly, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (holding that the VCAA did not alter the benefit-of-
the doubt doctrine).  Thus, the appeal is denied.













ORDER

Entitlement to service connection for a bilateral eye 
disorder, to include visual acuity loss, is denied.

Entitlement to service connection for burn scars of both arms 
is denied.




	                        
____________________________________________
	DOUGLAS E. MASSEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



